The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 31 August 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-20 are pending.
Claim 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 1-20 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
 (Independent Claims) With regards to claim 1, 20 / 15, the claim recites a system / method, which falls into one of the statutory categories.
2A – Prong 1: Claim 1, 20 / 15, in part, recites 
 “modify the plurality of arrays of weights to generate a further plurality of further arrays of weights, wherein the modification includes modifying the locations of weights satisfying criteria for reducing an amount of operations involving the weights in computation of the ANN and after the modification the following conditions are satisfied: an amount of operations required for computing neurons of the ANN using the further plurality of further arrays of weights is less than an amount of operations required for computing same neurons of the ANN using the plurality of arrays of weights; and outputs of the neurons of the ANN computed using the plurality of arrays of weights are substantially equal to further outputs of the neurons of the ANN using the further plurality of further arrays of weights; [receive a plurality of input values for the ANN;] and perform computations of the neurons of the ANN based on the plurality of input values and the further plurality of further arrays of weights by performing the operations to obtain an output of the ANN, wherein the further plurality of the further arrays of weights include a series of weights such that:  - 33 -the operations involving the series of weights and corresponding input values to the neurons are performed in a single computational cycle of computation of the ANN; and each weight of the series of weights satisfies criteria for reducing the amount of operations involving the weight in the computation of ANN.” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the language about generic computer components, “modify”, “perform”, in the limitation citied above could be performed by human using paper / pen / calculator (e.g., a human model builder could analyze model parameters to simplify models for computation), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  .  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1, 20 / 15 recites the additional elements of generic computer elements (like processing unit, CPU); There is no additional elements showing integration of the abstract idea into a practical application and/or providing anything significantly more to the abstract idea.  Claim 1 / 14 / 20 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2-14 / 16-19 are dependent on claim 1 / 15 and include all the limitations of claim 1 / 15. Therefore, claims 2-14 / 16-19 recite the same abstract ideas. 
With regards to claims 2-14 / 16-19, the claim recites further limitation on transaction data analysis and handling, and does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claim is not patent eligible.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9, 12-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maji, et al., “On the Reduction of Computational Complexity of Deep Convolutional Neural Networks”, Entropy 2018, 20, 305 [hereafter Maji] in view of Chen, et al., US-PGPUB NO.20210182077A1 [hereafter Chen].

With regards to claim 1, Maji in view of Chen teaches 
“A system for modifying structure of an artificial neural network (ANN), the system comprising one or more processing units configured to (Maji, FIG.1

    PNG
    media_image1.png
    463
    791
    media_image1.png
    Greyscale

): receive a plurality of arrays of weights associated with the ANN (Maji, FIG.1, ‘Input’); modify the plurality of arrays of weights to generate a further plurality of further arrays of weights, wherein the modification includes modifying the locations of weights satisfying criteria for reducing an amount of operations involving the weights in computation of the ANN (Maji, FIG.4, 

    PNG
    media_image2.png
    415
    692
    media_image2.png
    Greyscale

4. Methodology: 

    PNG
    media_image3.png
    454
    772
    media_image3.png
    Greyscale

) and after the modification the following conditions are satisfied: an amount of operations required for computing neurons of the ANN using the further plurality of further arrays of weights is less than an amount of operations required for computing same neurons of the ANN using the plurality of arrays of weights (Maji, 1. Introduction: ‘Our proposed scheme exploits the inherent redundancy present in the convolutional layer in order to reduce the compute complexity of deep networks.  Additionally, we decompose each filter bank into multiple one-dimensional (1D) low-rank vectors to reduce the total number of operations required per layer’); and outputs of the neurons of the ANN computed using the plurality of arrays of weights are substantially equal to further outputs of the neurons of the ANN using the further plurality of further arrays of weights (Maji, 3. Optimization of Deep Convolutional Neural Networks – An Information-Theoretic Approach: ‘we are able to find a number of alternative approximate networks which yields the same desired accuracy’, and 5. Results and Discussion:

    PNG
    media_image4.png
    381
    690
    media_image4.png
    Greyscale

); receive a plurality of input values for the ANN; and perform computations of the neurons of the ANN based on the plurality of input values and the further plurality of further arrays of weights by performing the operations to obtain an output of the ANN, wherein the further plurality of the further arrays of weights include a series of weights such that:  ….  each weight of the series of weights satisfies criteria for reducing the amount of operations involving the weight in the computation of ANN 
((Maji, 5. Results and Discussion: ‘Using different variants of the algorithm, speeding up can be achieved, 

    PNG
    media_image5.png
    457
    722
    media_image5.png
    Greyscale

)”.
Maji does not explicitly detail “the operations involving the series of weights and corresponding input values to the neurons are performed in a single computational cycle of computation of the ANN”.
However Chen teaches “the operations involving the series of weights and corresponding input values to the neurons are performed in a single computational cycle of computation of the ANN (Chen, FIG.52A, [2973], ‘the processing unit can implement the Tm multiplication in one cycle’)

    PNG
    media_image6.png
    482
    492
    media_image6.png
    Greyscale

)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Maji and Chen before him or her, to modify the neural network computation complexity reduction process of Maji to include single computation cycle as shown in Chen.   
The motivation for doing so would have been for improving processing efficiency (Chen, Abstract). 

Claims 1, 15 are substantially similar to claims 20. The arguments as given above for claims 20 are applied, mutatis mutandis, to claims 1, 15, therefore the rejection of claims 20 are applied accordingly.

With regards to claim 2, Maji in view of Chen teaches 
“The system of claim 1”
Maji does not explicitly detail “wherein the one or more processing units are configured to: receive a plurality of input values for the ANN; and perform computations of the neurons of the ANN based on the plurality of input values and the further plurality of further arrays of weights by performing the operations to obtain an output of the ANN”.
However Chen teaches “wherein the one or more processing units are configured to: receive a plurality of input values for the ANN; and perform computations of the neurons of the ANN based on the plurality of input values and the further plurality of further arrays of weights by performing the operations to obtain an output of the ANN (Chen, FIG.4H, FIG.51C-F

    PNG
    media_image7.png
    262
    492
    media_image7.png
    Greyscale

)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Maji and Chen before him or her, to modify the neural network computation complexity reduction process of Maji to include processing unit to perform NN computing as shown in Chen.   
The motivation for doing so would have been for improving processing efficiency (Chen, Abstract). 

With regards to claim 3, Maji in view of Chen teaches 
“The system of claim 2, wherein the further plurality of the further arrays of weights include a series of weights such that: each weight of the series of weights satisfies criteria for reducing the amount of operations involving the weight from the computation of the ANN (Maji, 1. Introduction: ‘Our proposed scheme exploits the inherent redundancy present in the convolutional layer in order to reduce the compute complexity of deep networks.  Additionally, we decompose each filter bank into multiple one-dimensional (1D) low-rank vectors to reduce the total number of operations required per layer’)”
Maji does not explicitly detail “and the operations involving the series of weights and corresponding input values to the neurons are performed in a single computational cycle of computation of the ANN”.
However Chen teaches “and the operations involving the series of weights and corresponding input values to the neurons are performed in a single computational cycle of computation of the ANN (Chen, FIG.52A, [2973], ‘the processing unit can implement the Tm multiplication in one cycle’)

    PNG
    media_image6.png
    482
    492
    media_image6.png
    Greyscale

)” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Maji and Chen before him or her, to modify the neural network computation complexity reduction process of Maji to include single computation cycle as shown in Chen.   
The motivation for doing so would have been for improving processing efficiency (Chen, Abstract). 

With regards to claim 6, Maji in view of Chen teaches 
“The system of claim 1, wherein the operations include multiplication (Maji, FIG.1, 1. Introduction: ‘We then apply a modified version of the Toom-Cook algorithm to compute the convolution using one-dimensional filters to further reduce the number of multiplications in discrete convolution’).”

With regards to claim 7, Maji in view of Chen teaches 
“The system of claim 1, wherein the modifying the plurality of arrays of weights includes changing an order of arrays in the plurality of arrays of weights (Maji, 4. Methodology: ‘

    PNG
    media_image8.png
    128
    791
    media_image8.png
    Greyscale
’).”

With regards to claim 9, Maji in view of Chen teaches 
“The system of claim 1, wherein the modifying the plurality of arrays of weights includes splitting an array of the plurality of arrays of weights into a first array and at least one second array, wherein a size of the first array is less than a size of the array, and wherein the further plurality of further arrays of weights includes the first array (Maji, 4. Methodology: ‘

    PNG
    media_image9.png
    653
    763
    media_image9.png
    Greyscale

’).”

With regards to claim 12, Maji in view of Chen teaches 
“The system of claim 1”
Maji does not explicitly detail “wherein the one or more processing units are configured to: generate an identifier related to an array of weights of the plurality of arrays of weights; and associate the identifier to a weight from an array of weights in the further plurality of further arrays of weights”.
However Chen teaches “wherein the one or more processing units are configured to: generate an identifier related to an array of weights of the plurality of arrays of weights; and associate the identifier to a weight from an array of weights in the further plurality of further arrays of weights (Chen, FIG.1A-B, [1794], ‘the above mentioned matrix reading order required for executing the instruction may be an order for an identifier of the required matrix’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Maji and Chen before him or her, to modify the neural network computation complexity reduction process of Maji to include identifier as shown in Chen.   
The motivation for doing so would have been for improving processing efficiency (Chen, Abstract). 

With regards to claim 13, Maji in view of Chen teaches 
“The system of claim 12”
Maji does not explicitly detail “wherein the one or more processing units are configured to identify, based on the identifier, an accumulator for accumulating a result of a multiplication between an input value and the weight of the array of the weights in the further plurality of arrays of weights”.
However Chen teaches “wherein the one or more processing units are configured to identify, based on the identifier, an accumulator for accumulating a result of a multiplication between an input value and the weight of the array of the weights in the further plurality of arrays of weights (Chen, FIG.1A-B, [1795], ‘

    PNG
    media_image10.png
    221
    414
    media_image10.png
    Greyscale

)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Maji and Chen before him or her, to modify the neural network computation complexity reduction process of Maji to include identifier as shown in Chen.   
The motivation for doing so would have been for improving processing efficiency (Chen, Abstract). 

With regards to claim 14, Maji in view of Chen teaches 
“The system of claim 1, wherein the plurality of arrays includes kernels for calculating feature maps in a convolution (Maji, 4. Methodology: ’

    PNG
    media_image11.png
    147
    722
    media_image11.png
    Greyscale
’)”.

Claims 16-17 are substantially similar to claims 20, 2-3, 6-7, 9, 12-14. The arguments as given above for claims 20, 2-3, 6-7, 9, 12-14 are applied, mutatis mutandis, to claims 16-17, therefore the rejection of claims 20, 2-3, 6-7, 9, 12-14 are applied accordingly.

The combined teaching described above will be referred as Maji+ Chen hereafter.

Claims 4-5, 10-11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maji, et al., “On the Reduction of Computational Complexity of Deep Convolutional Neural Networks”, Entropy 2018, 20, 305 [hereafter Maji] in view of Chen, et al., US-PGPUB NO.20210182077A1 [hereafter Chen] and Park et al., “Zero and Data Reuse-aware Fast Convolution for Deep Neural Networks on GPU”, CODES’16, 2016 [hereafter Park].

With regards to claim 4, Maji+ Chen teaches 
“The system of claim 3”
Maji+ Chen does not explicitly detail “wherein the one or more processors are configured to determine that the weight satisfies the criteria by comparing the weight to one or more pre-determined reference values”.
However Park teaches “wherein the one or more processors are configured to determine that the weight satisfies the criteria by comparing the weight to one or more pre-determined reference values (Park, 2.2 Exploiting Zero Weights and/or Data)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Maji+ Chen and Park before him or her, to modify the neural network computation complexity reduction process of Maji+ Chen to include zero weight comparison as shown in Park.   
The motivation for doing so would have been for improving performance (Park, Abstract). 

With regards to claim 5, Maji+ Chen teaches 
“The system of claim 4”
Maji+ Chen does not explicitly detail “wherein the one or more pre-determined reference values includes one of zero or one”.
However Park teaches “wherein the one or more pre-determined reference values includes one of zero or one (Park, 2.2 Exploiting Zero Weights and/or Data)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Maji+ Chen and Park before him or her, to modify the neural network computation complexity reduction process of Maji+ Chen to include zero weight comparison as shown in Park.   
The motivation for doing so would have been for improving performance (Park, Abstract). 

With regards to claim 10, Maji+ Chen teaches 
“The system of claim 1”
Maji+ Chen does not explicitly detail “wherein the modifying the plurality of arrays of weights includes: determining that each of the plurality of arrays of weights includes a subset of weights, wherein each of the subset of weights satisfies a criterion for skipping the weights from computation of the neurons of the ANN; and modifying each of the plurality of arrays of weights by removing the subset of weights and realigning the rest of the weights in all of the plurality of arrays”.
However Park teaches “wherein the modifying the plurality of arrays of weights includes: determining that each of the plurality of arrays of weights includes a subset of weights, wherein each of the subset of weights satisfies a criterion for skipping the weights from computation of the neurons of the ANN; and modifying each of the plurality of arrays of weights by removing the subset of weights and realigning the rest of the weights in all of the plurality of arrays (Park, 1. Introduction: ‘Skipping multiplications and associated memory loads for zero results in Winograd convolution’)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Maji+ Chen and Park before him or her, to modify the neural network computation complexity reduction process of Maji+ Chen to include skipping computation as shown in Park.   
The motivation for doing so would have been for improving performance (Park, Abstract). 

With regards to claim 11, Maji+ Chen teaches 
“The system of claim 1”
Maji+ Chen does not explicitly detail “wherein the plurality of arrays of weights is modified to decrease lengths of one of the following: sequences of zero weights located at a same position in subsequent arrays of weights in the plurality of arrays of weights; or sequences of non-zero weights located at the same position in subsequent arrays of weights in the plurality of arrays of weights”.
However Park teaches “wherein the plurality of arrays of weights is modified to decrease lengths of one of the following: sequences of zero weights located at a same position in subsequent arrays of weights in the plurality of arrays of weights; or sequences of non-zero weights located at the same position in subsequent arrays of weights in the plurality of arrays of weights (Park, 5. Proposed Method: ‘we aim at exploiting the exiting zero elements in matrix U which are calculated from the weights of pruned network’, 10.2 Exploiting Data Access Behavior in Step 3)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Maji+ Chen and Park before him or her, to modify the neural network computation complexity reduction process of Maji+ Chen to include reduction from zero weight matrix element as shown in Park.   
The motivation for doing so would have been for improving performance (Park, Abstract). 

Claim 18 is substantially similar to claims 11. The arguments as given above for claims 11 are applied, mutatis mutandis, to claims 18, therefore the rejection of claims 20 are applied accordingly.

Claims 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Maji, et al., “ON the Reduction of Computational Complexity of Deep Convolutional Neural Networks”, Entropy 2018, 20, 305 [hereafter Maji] in view of Chen, et al., US-PGPUB NO.20210182077A1 [hereafter Chen] and Mika et al., “Fisher Discriminant Analysis with Kernels”, Neural Networks for Signal Processing IX: Proceedings of the 1999 IEEE Signal Processing Society Workshop, 1999 [hereafter Mika].

With regards to claim 8, Maji+ Chen teaches 
“The system of claim 1”
Maji+ Chen does not explicitly detail “wherein the modifying the plurality of arrays of weights includes inserting at least one additional array of values between two arrays in the plurality of arrays of weights”.
However Mita teaches “wherein the modifying the plurality of arrays of weights includes inserting at least one additional array of values between two arrays in the plurality of arrays of weights (Mika, FISHER’s discriminant in the feature space: ‘… add a multiple of the identify matrix to N’)”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Maji+ Chen and Mita before him or her, to modify the neural network computation complexity reduction process of Maji+ Chen to include adding matrix as shown in MIka.   
The motivation for doing so would have been to increase computation efficiency (Mita, Abstract).

Claim 19 is substantially similar to claims 8. The arguments as given above for claims 8 are applied, mutatis mutandis, to claims 19, therefore the rejection of claims 20 are applied accordingly.

 

Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128